DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant’s amendments to the specification has successfully overcome the objections set forth in the previous office action except for the following objection, 
In paragraph 074, line 3, “patterned mask layer 101” should read “patterned mask layer 201”.

Claim Objections
Applicant’s amendments to the claims have successfully overcome the objections set forth in the previous office action.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claim 5, (being canceled) has successfully overcome the 112(d) rejection set forth in the previous office action. Claims 6-8 and 11-12 are accepted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite due to the use of the functional language “configured to fix a pitch of the patterned structure”. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). The functional language explains how the anti-reflection layer functions as opposed to what structure accomplishes the outcome. Due to the functional language it is not clear what is included or excluded.
Claim 1 is indefinite due to the terms “remaining portion of the anti-reflection layer”. It is not clear whether the remaining portion of the anti-reflection layer is the remaining portion from surface etch or the portion under the patterned structure.
Claims 3, 6, 7, 9-14 and 18 are dependent upon claim 1 and do not rectify the problem hence they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7 and 13-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Patent Number 9905754; hereinafter Yoon) in view of Lin et al. (US Patent Number 20070111110; hereafter Lin).

Regarding claims 1 and 6, Yoon teaches a method for forming a semiconductor structure, comprising: providing a target etching layer (see e.g. the etch target layer 12, Col. 3, lines 21-22, Figure 2); sequentially forming an initial mask layer (see e.g. the hardmask layer 14, Col. 3, lines 35-37, Figure 2), an anti-reflection layer (see e.g. the anti-reflective coating (ARC) layer 18, Col. 3, lines 38-41, Figure 2), and a patterned structure (see e.g. the first preliminary photoresist pattern 20a, Col. 3, lines 38-41, Figure 2) on the target etching layer (see e.g. the layers 14, 18 and 20a are stacked on the etch target layer 12 as shown in modified Figure 2, Col 3, lines 21-49, Figure 2); performing a first etching process on the anti-reflection layer to remove a surface portion of the anti-reflection layer using the patterned structure as a mask (see e.g. the second ion beam etching process performed on the ARC layer 18. During the process the second preliminary photoresist pattern 20b is used as a mask and a surface portion of the ARC layer 18 may be removed during etching and some of the elements of the ARC layer 18 may be re-deposited on a sidewall of the photoresist pattern improving its roughness. The smooth sidewalls of the preliminary photoresist patterns, as a result of the etching process, helps form smooth-walled pattern structures used for etching the underlying etch target layer 12. The characteristics, such as the widths, shapes, and sidewalls, of pattern structures may be significantly improved and exhibit uniform, smooth profiles, Col. 4, lines 55-60, Col. 5, lines 34-50, Figure 5; Examiner’s interpretation: the surface portion of the anti-reflection layer removed by the first etching process accounts for approximately 5% -95% which is anywhere from 0%-100% as no definite range has been disclosed, that is, the entire ARC layer may or may not be removed during the first etching process); and performing a second etching process on the anti-reflection layer until exposing a surface of the initial mask layer (see e.g. The remaining portion of the ARC layer 18 is anisotropically etched using the photoresist pattern 20c as an etching mask to expose the underlying hardmask layer 14. During the anisotropic etching process, the photoresist pattern 20c and the ARC layer 18 may be removed, Col. 5, line 22-33, Figure 7; Examiner’s interpretation: The ARC layer 18 is above the hardmask layer 14. Therefore, inherently the ARC layer 18 would be etched first and would expose a surface of the underlying hardmask layer 14).

    PNG
    media_image1.png
    421
    496
    media_image1.png
    Greyscale

Modified Figure 2

Yoon does not explicitly teach performing a plasma treatment process on the patterned structure after the surface portion of the anti-reflection layer is removed by the first etching process, wherein a remaining portion of the anti-reflection layer at a bottom of the patterned structure is configured to fix a pitch of the patterned structure to prevent a line width of the patterned structure from changing during the plasma treatment process.
However, in a similar field of endeavor in the similar field of endeavor, Lin teaches performing a plasma treatment process on the patterned structure after the surface portion of the anti-reflection layer is removed by the first etching process (see e.g. after etching the BARC layer 28, the photoresist mask 26a is subjected to a plasma exposure step. The photoresist mask 26a has striations 27a which tend to distort the image of the circuit pattern feature which is etched in the underlying feature layer 24 in the subsequent etching process. The plasma 30 contacts the photoresist mask 26a, including the striations 27a in the sidewalls of the mask openings 27. The plasma partially etches the striations 27a and smooths the sidewalls of the mask openings 27, Paras [0039] - [0044], Figures 3C and 4; Examiner’s interpretation: the surface portion of the anti-reflection layer removed is anywhere from 0%-100% hence the entire ARC layer may or may not be removed during the first etching process).
Therefore, it would be obvious to one of the ordinary skilled in the art before effective filing date of the invention to have a plasma treatment process on the patterned structure for advantages such as strengthening the patterned structure, reducing its roughness and maintaining critical dimension uniformity during the subsequent etching process.
The functional language “remaining portion of the anti-reflection layer at a bottom of the patterned structure is configured to fix a pitch of the patterned structure to prevent a line width of the patterned structure from changing during the plasma treatment process” is the intended use of the anti-reflective layer. The anti-reflective layer is not actively being used to fix the pitch of the patterned structure. See MPEP 2114, "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected).” Therefore, devices having similar structures would result in the same outcome.

Regarding claim 3, Yoon as referred in claim 1 does not explicitly teach the processing gas used in the plasma treatment process includes                         
                            
                                
                                    H
                                    B
                                
                                
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     or a combination thereof.
In a similar field of endeavor, Lin teaches the processing gas used in the plasma treatment process includes                         
                            
                                
                                    H
                                    B
                                
                                
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    r
                                
                            
                        
                    , or a combination thereof (see e.g. the plasma 30 comprises                         
                            
                                
                                    A
                                
                                
                                    r
                                
                            
                        
                     plasma and                         
                            
                                
                                    H
                                    B
                                
                                
                                    r
                                
                            
                        
                     plasma, Paras [0026] - [0027], Figure 3B).
 Therefore, it would be obvious to one of the ordinary skilled in the art before effective filing date of the invention to have                         
                            
                                
                                    H
                                    B
                                
                                
                                    r
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    r
                                
                            
                        
                    , or a combination thereof in the plasma treatment process for advantages such as strengthening the patterned structure, reducing its roughness and maintaining critical dimension uniformity during the subsequent etching process.

Regarding claim 4, Yoon as referred in claim 3 does not explicitly teach the processing gas includes                         
                            
                                
                                    H
                                    B
                                
                                
                                    r
                                
                            
                        
                     and processing parameters used in the plasma treatment process include: a flow rate of                         
                            
                                
                                    H
                                    B
                                
                                
                                    r
                                
                            
                        
                      in a range of approximately 30sccm to 500sccm, a pressure in a range of approximately 3mTorr to 100mTorr, and a power in a range of approximately 50W to 1000W.
In a similar field of endeavor, Lin teaches the processing gas includes                         
                            
                                
                                    H
                                    B
                                
                                
                                    r
                                
                            
                        
                     and processing parameters used in the plasma treatment process include, a flowrate of                         
                            
                                
                                    H
                                    B
                                
                                
                                    r
                                
                            
                        
                     in a range of about 50sccm to 480sccm, a pressure in a range of about 5mTorr to 80mTorr and a power in a range of about 300W to 1,200W (see e.g. the processing parameters for                         
                            
                                
                                    H
                                    B
                                
                                
                                    r
                                
                            
                        
                     are in the overlapping range, Para [0027], Figure 3).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have the processing parameters for                         
                            
                                
                                    H
                                    B
                                
                                
                                    r
                                
                            
                        
                     used in the plasma treatment process for advantages such as strengthening the patterned structure, reducing its roughness and maintaining critical dimension uniformity during the subsequent etching process. 


Regarding claim 7, Yoon as referred in claim 1 further teaches that each of the first etching process and the second etching process includes a dry etching process (see e.g. the first etching process, which removes a surface portion of the ARC layer 18, and the second etching process on the ARC layer 18 are both ion beam etching processes including an etchant gas such as argon (                        
                            
                                
                                    A
                                
                                
                                    r
                                
                            
                            )
                        
                    , Col. 4, lines 55-60, Col. 5, lines 22-33, Figures 5 and 7).

Regarding claim 13, Yoon as referred in claim 1 further teaches prior to performing the surface treatment process on the patterned structure, the roughness of the patterned structure is a first roughness (see e.g. the roughness of the patterned structure 20a is the first roughness, Figures 3 and 9), and after performing the surface treatment process on the patterned structure the roughness of the pattern structure is a second roughness (see e.g. the roughness of the patterned structure 20c after the surface treatment, Col. 4, lines 10-28; Col. 4, lines 55-67, Figures 6 and 10); wherein the second roughness is less than the first roughness (see e.g. the second roughness of the patterned structure 20c is less than the first roughness of the patterned structure 20a, Col. 4, lines 64-67). 
Yoon does not explicitly teach the surface treatment process is a plasma treatment process.

Regarding claim 14, Yoon as referred in claim 1 further teaches after exposing the surface of the initial mask layer, further including: etching the initial mask layer using the patterned structure and the anti-reflective layer as an etch mask, to form a patterned mask layer (see e.g. the mask structure 24 used for etching the underlying etch target layer 12, Col. 5, line 22-30, Figures 5 and 7; Examiner’s note: The ARC layer 18 is above the hardmask layer 14. Therefore, inherently the ARC layer 18 would be etched first and would expose the hardmask layer 14. The ARC layer 18 together with the patterned structure 20c will form an etch mask to etch the underlying hardmask layer 14).

Regarding claim 16, Yoon as referred in claim 14 further teaches etching the target etching layer using the patterned mask layer as an etch mask to form a target pattern layer (see e.g. the etch target layer 12 is etched using the mask structure 24 as an etch mask to form the pattern structure 12a, Col. 5, lines 34-36, Figure 8).

Regarding claim 18, Yoon as referred in claim 1 further teaches a semiconductor structure formed by the method (see e.g. the semiconductor structure shown in Figure 8 which is the end product of the process, Col. 5, lines 34-43).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lin and further in view of Tsai et al. (US Patent Number 20050153538; hereafter Tsai).

Regarding claim 8, Yoon as referred in claim 7 further teaches processing parameters used in the first and the second etching processes are same (see e.g. the processing parameters used in the first etching process and the second etching process include an etching gas such as, argon (                        
                            
                                
                                    A
                                
                                
                                    r
                                
                            
                            )
                        
                     and an etching voltage in a range of 50V to about 500V, Col. 5, lines 1-4; Col. 5, lines 8-11; Col. 5, lines 22-35; Col. 5, lines 31-33).
However, Yoon does not explicitly teach the processing parameters of the first etching process and the second etching process include an etching gas including one or more of                         
                            C
                            
                                
                                    H
                                
                                
                                    x
                                
                            
                            
                                
                                    F
                                
                                
                                    y
                                
                            
                        
                     gases, where x and y are both natural numbers,                         
                            x
                            +
                            y
                            =
                            4
                        
                      and x = 0,1,2,3; an etching pressure in a range of approximately 5mTorr to 100mTorr; and an etching power in a range of approximately 100W to 1200W.
In a similar field of endeavor, Tsai teaches processing parameters for the etching process include fluorocarbon etchant gases having general formula of                         
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                            
                                
                                    F
                                
                                
                                    y
                                
                            
                        
                     with subscripts x and y ranging from 0 to 9, and                         
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                            
                                
                                    H
                                
                                
                                    y
                                
                            
                            
                                
                                    F
                                
                                
                                    z
                                
                            
                        
                     with subscripts x, y, and z ranging from 0 to 9. Examples of such gases comprise                         
                            
                                
                                    C
                                    F
                                
                                
                                    4
                                
                            
                        
                     and                         
                            
                                
                                    C
                                    H
                                    F
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                    
                                    F
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            C
                            
                                
                                    H
                                
                                
                                    3
                                
                            
                            F
                        
                    , or combinations thereof. The etching pressure is in a range of about 1mTorr to 300mTorr and the etching power is in a range of about 300W to 5000W (see e.g. the etching processing parameters are in the overlapping range, Paras [0034] - [0036]).
 Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have desired processing parameters for the etching process for advantages such as protecting the patterned structure from distortion and preserving its integrity.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view Lin and further in view of Soda (US Patent Number 8124322) and Lee et al. (US Patent Number 20180166285; hereafter Lee).

Regarding claim 9, Yoon as referred in claim 1 does not explicitly teach the target etching layer is made of made of a low-K dielectric material or an ultra-low-K dielectric material, including                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            O
                            H
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            C
                            O
                            H
                        
                    , fluorosilicate glass (FSG), borosilicate glass (BSG), phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), hydrogenated silsesquioxane (                        
                            H
                            S
                            Q
                            ,
                            
                                
                                    (
                                    H
                                    
                                        
                                            S
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            O
                                        
                                        
                                            1.5
                                        
                                    
                                    )
                                
                                
                                    n
                                
                            
                        
                     ), or methylsilsesquioxane (                        
                            M
                            S
                            Q
                            ,
                            
                                
                                    (
                                    
                                        
                                            C
                                            H
                                        
                                        
                                            3
                                        
                                    
                                    
                                        
                                            S
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            O
                                        
                                        
                                            1.5
                                        
                                    
                                    )
                                
                                
                                    n
                                
                            
                        
                     ).
However, in a similar field of endeavor, Soda teaches a target etching layer made of a low-K dielectric material or an ultra-low-K dielectric material including hydrogenated silsesquioxane (                        
                            H
                            S
                            Q
                            ,
                            
                                
                                    (
                                    H
                                    
                                        
                                            S
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            O
                                        
                                        
                                            1.5
                                        
                                    
                                    )
                                
                                
                                    n
                                
                            
                        
                     ) or methylsilsesquioxane (                        
                            M
                            S
                            Q
                            ,
                            
                                
                                    (
                                    
                                        
                                            C
                                            H
                                        
                                        
                                            3
                                        
                                    
                                    
                                        
                                            S
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            O
                                        
                                        
                                            1.5
                                        
                                    
                                    )
                                
                                
                                    n
                                
                            
                        
                     ) (see e.g.  the etching-target film 30, Col. 6, lines 1-4, Figure 1A)
In the similar field of endeavor, Lee teaches a target etch layer made of a low-K dielectric material or an ultra-low-K dielectric material, including fluorosilicate glass (FSG), borosilicate glass (BSG), phosphosilicate glass (PSG), borophosphosilicate glass (BPSG), hydrogenated silsesquioxane (                        
                            H
                            S
                            Q
                            ,
                            
                                
                                    (
                                    H
                                    
                                        
                                            S
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            O
                                        
                                        
                                            1.5
                                        
                                    
                                    )
                                
                                
                                    n
                                
                            
                        
                     ) or methyl silsesquioxane (                        
                            M
                            S
                            Q
                            ,
                            
                                
                                    (
                                    
                                        
                                            C
                                            H
                                        
                                        
                                            3
                                        
                                    
                                    
                                        
                                            S
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            O
                                        
                                        
                                            1.5
                                        
                                    
                                    )
                                
                                
                                    n
                                
                            
                        
                     ) (see e.g. the dielectric layer 108, Paras [0023], [0026], Figure 1C),
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have a target etch layer made of a low-K dielectric or ultra-low-K dielectric material for advantages such as reducing the resistance capacitance (RC) delay time and improving the circuit performance.

Regarding claim 10, Yoon as referred in claim 1 does not explicitly teach target etching layer is made of a dielectric material, including silicon oxide (                        
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    x
                                
                            
                        
                    ), silicon nitride (                        
                            
                                
                                    S
                                    i
                                    N
                                
                                
                                    x
                                
                            
                            )
                        
                    , or a conductive material, including titanium nitride (                        
                            
                                
                                    T
                                    i
                                    N
                                
                                
                                    x
                                
                            
                            )
                        
                    .
In the similar field of endeavor, Soda teaches a target etching layer is made of a dielectric material including silicon nitride                         
                            (
                            
                                
                                    S
                                    i
                                    N
                                
                                
                                    x
                                
                            
                            )
                        
                     (see e.g. the etching-target film 30, Col. 15, lines 33-37, Figure 1A).
In the similar field of endeavor, Lee teaches a target etch layer made of a dielectric material including silicon oxide (                        
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    x
                                
                            
                            )
                        
                    , (see e.g. the dielectric layer 108, Para [0023], Figure 1C).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have a target etching layer made of a dielectric material as claimed for advantages such as reducing the resistance capacitance (RC) delay time and improving the circuit performance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Yoon in view of Lin, and further in view of Thomas (Ian M. Thomas, "Method for the preparation of porous silica antireflection coatings varying in refractive index from 1.22 to 1.44," Appl. Opt. 31, 6145-6149, 1992).

Regarding claim 11, Yoon as referred in claim 1 does not explicitly teach the anti-reflective layer is made an inorganic anti-reflection material including silica, carbon-doped silica, nitrogen-doped silica, or a combination thereof.
In the similar field of endeavor, Thomas teaches the anti-reflection layer is made of an inorganic anti-reflection material including silica (see e.g. Introduction). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have silica material for the anti-reflection layer for advantages such as increasing the anti-reflection layer’s efficiency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lin, and further in view of Soda (US Patent Number 8124322) and Roh et al. (US Patent Number 10539874; hereafter Roh).

Regarding claim 12, Yoon as referred in claim 1 does not explicitly teach the anti-reflective layer is made of an organic anti-reflection material, including an unmodified organic anti-reflection material, or an organic anti-reflection material containing silicon or modified elements other than silicon.
In the similar field of endeavor Roh teaches an anti-reflection layer made of organic anti-reflection material (see e.g. the organic anti-reflection layer, Col.4, lines 56-58).
In the similar field of endeavor, Soda teaches the anti-reflection layer is made of an organic anti-reflection material, containing silicon or modified elements other than silicon (see e.g. the organic anti-reflection layer 60, a silicon atom may be contained in the chemical structure of the organic anti-reflective layer 60. More specifically, a mixture of a chemical product, which is obtained by reacting a heterocyclic compound with a derivative of benzoic acid substituted with halogen such as bromine or iodine, and a cross-linking agent is applied over the silicon-containing layer 50, and the coated mixture is thermally cured, so that the anti-reflective layer 60 can be obtained Col.6, lines 47-56, Figure 1A).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have an anti-reflection layer made of organic material as claimed for increasing the etch selectivity of the pattern and reducing line edge roughness (LER).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lin and further in view of Abatchev et al. (US Patent Number 20060046483; hereafter Abatchev).

Regarding claim 15, Yoon as referred in claim 14 further teaches a dry etching process for etching the initial mask layer using the patterned structure and the anti-reflective layer as the etch mask (see e.g. the dry etching process including, ion beam etching process or a reactive ion beam etching process for etching the hardmask layer 14 using the patterned structure 20c and the ARC layer 18 as the etch mask, Col. 5, line 22-33, Figures 5 and 7, Col. 5, lines 22-33; Examiner’s note: The ARC layer 18 is above the hardmask layer 14. Therefore, inherently the ARC layer 18 would be etched first and would expose the underlying hardmask layer 14. The ARC layer 18 together with the patterned structure 20c will form an etch mask to etch the hardmask layer 14)
However, Yoon does not explicitly teach the processing parameters used in the dry etching process include an etching gas including sulfur dioxide and oxygen, or sulfur dioxide and nitrogen, a flow rate of the etching gas is a range of approximately 10sccm to 500sccm, an etching pressure in a range of approximately 10mTorr to 50mTorr, and an etching power in a range of approximately 100W to 1200W.
	In a similar field of endeavor, Abatchev teaches the processing parameters used in the dry etching process of the initial mask layer include an etching gas including sulfur dioxide (                        
                            S
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    ) and oxygen (                        
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    ), the flow rate of the etching gas is in a range of  about10sccm to 100sccm, an etching pressure in a range of  about 3mTorr to 20mTorr and an etching power in a range of about 175W to 400W (see e.g. the processing parameters for etching the second hardmask layer 120, Paras [0030] - [0031], Figure 1C).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide the processing parameters used in the dry etching process of the initial mask layer for advantages such as resulting clean features as well as highly selective etching through the mask.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lin and further in view of Soda (US Patent Number 8124322), Lee et al. (US Patent Number 20180166285; hereafter Lee) and Tsai et al. (US Patent Number 20050153538; hereafter Tsai).

Regarding claim 17, Yoon as referred in claim 16 further teaches etching the target etching layer includes a dry etching process (see e.g. the dry etching process including, ion beam etching process or a reactive ion beam etching process for etching the etch target layer 12, Col. 5, lines 5-43, Figure 8).
However, Yoon does not explicitly teach the target etching layer is made of a dielectric material, including silicon oxide (                        
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    x
                                
                            
                        
                    ), silicon nitride (                        
                            
                                
                                    S
                                    i
                                    N
                                
                                
                                    x
                                
                            
                            )
                        
                    , or a conductive material, including titanium nitride (                        
                            
                                
                                    T
                                    i
                                    N
                                
                                
                                    x
                                
                            
                            )
                        
                     and the processing parameters used in the dry etching process include an etching gas including one or more of                         
                            C
                            
                                
                                    H
                                
                                
                                    x
                                
                            
                            
                                
                                    F
                                
                                
                                    y
                                
                            
                        
                     gases, where x and y are both natural numbers,                         
                            x
                            +
                            y
                            =
                            4
                        
                      and x = 0,1,2,3, an etching pressure in a range of approximately 5mTorr to 100mTorr; and an etching power in a range of approximately 100W to 1200W.
In a similar field of endeavor, Tsai teaches processing parameters for the dry etching process include fluorocarbon etchant gases having general formula of                         
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                            
                                
                                    F
                                
                                
                                    y
                                
                            
                        
                     with subscripts x and y ranging from 0 to 9, and                         
                            
                                
                                    C
                                
                                
                                    x
                                
                            
                            
                                
                                    H
                                
                                
                                    y
                                
                            
                            
                                
                                    F
                                
                                
                                    z
                                
                            
                        
                     with subscripts x, y, and z ranging from 0 to 9. Examples of such gases comprise                         
                            
                                
                                    C
                                    F
                                
                                
                                    4
                                
                            
                        
                     and                         
                            
                                
                                    C
                                    H
                                    F
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                    
                                    F
                                
                                
                                    3
                                
                            
                        
                    ,                         
                            C
                            
                                
                                    H
                                
                                
                                    3
                                
                            
                            F
                        
                    , or combinations thereof. The etching pressure is in a range of about 1mTorr to 300mTorr and the etching power is in a range of about 300W to 5000W (see e.g. the etching processing parameters are in the overlapping range, Paras [0034] - [0036]).
 Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have desired processing parameters for the etching process for advantages such as protecting the patterned structure from distortion and preserving its integrity.
In a similar field of endeavor, Soda teaches a target etching layer is made of a dielectric material including silicon nitride                         
                            (
                            
                                
                                    S
                                    i
                                    N
                                
                                
                                    x
                                
                            
                            )
                        
                     (see e.g. the interlayer insulating film 30, Col. 15, lines 33-37, Figure 1A).
In the similar field of endeavor, Lee teaches a target etch layer is made of a dielectric material including silicon oxide (                        
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    x
                                
                            
                            )
                        
                    , (see e.g. dielectric layer 108, Para [0023], Figure 1C).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have a target etching layer made of a dielectric material as claimed for advantages such as reducing the resistance capacitance (RC) delay time and improving the circuit performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim Soo (KR20100011488A)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893